OPINION OF THE SUPREME COURT OF NEBRASKA


     NOTICE: THIS OPINION IS BEING POSTED TEMPORARILY IN “SLIP”
      OPINION FORM. IT WILL BE REPLACED AT A LATER DATE WITH
       AN “ADVANCE” OPINION, WHICH WILL INCLUDE A CITATION.


                                      Case Title

     STATE OF NEBRASKA EX REL. M. LYNNE MCNALLY AND KEEP THE MONEY IN
        NEBRASKA, RELATORS, AND NEBRASKA HORSEMEN’S BENEVOLENT &
          PROTECTIVE ASSOCIATION, INC., ET AL., RELATORS-INTERVENORS,
                                      V.
  ROBERT B. EVNEN, SECRETARY OF STATE OF THE STATE OF NEBRASKA, RESPONDENT,
        AND DR. RICHARD LOVELESS, AND ANN ZOHNER AND TODD ZOHNER,
                WIFE AND HUSBAND, RESPONDENTS-INTERVENORS.



                                    Case Caption

                         STATE EX REL. MCNALLY V. EVNEN


                      Filed September 10, 2020.     No. S-20-612.


       Original action. Writ of mandamus granted.

       Andre R. Barry and John F. Zimmer, of Cline, Williams, Wright, Johnson &
Oldfather, L.L.P., for relators.

      Douglas J. Peterson, Attorney General, James A. Campbell, Solicitor General,
Ryan S. Post, L. Jay Bartel, and Lynn A. Melson for respondent.

       David A. Lopez and Kyle J. Gilster, of Husch Blackwell, L.L.P., for intervenor
Dr. Richard Loveless.

      Stephen D. Mossman, J.L. Spray, and Joseph A. Wilkins, of Mattson Ricketts
Law Firm, for intervenors Ann Zohner and Todd Zohner.

       Jefferson Downing, of Keating, O’Hara, Nedved & Peter, P.C., L.L.O., for amicus
curiae Gambling With the Good Life, Inc.
STATE EX REL. MCNALLY V. EVNEN

Filed September 10, 2020.     No. S-20-612.


1. Constitutional Law: Initiative and Referendum. The right of initiative is precious to the
people and one which the courts are zealous to preserve to the fullest tenable measure of spirit as
well as letter.
2. ____: ____. The power of initiative must be liberally construed to promote the democratic
process, and provisions authorizing the initiative should be construed in such a manner that the
legislative power reserved in the people is effectual.
3. Constitutional Law. A constitution represents the supreme written will of the people
regarding the framework for their government.
4. Constitutional Law: Initiative and Referendum. The people of Nebraska may amend their
Constitution in any way they see fit, provided the amendments do not violate the federal
Constitution or conflict with federal statutes or treaties.
5. Initiative and Referendum: Appeal and Error. The Nebraska Supreme Court makes no
attempt to judge the wisdom or the desirability of enacting initiative amendments.
6. Initiative and Referendum: Intent. The interests that propel both proponents and opponents
of initiative petitions may often involve self-interest rather than the public interest. But a court’s
focus in deciding whether an initiative petition reaches the voters must be on the actual law
proposed by the petition, not on the motives that may lie behind it; the voters may consider those
motives in deciding how they vote on the petition.
7. Constitutional Law: Initiative and Referendum. A purpose of the language in Neb. Const.
art. III, § 2, that “[i]nitiative measures shall contain only one subject” is to avoid logrolling,
which is the practice of combining dissimilar propositions into one proposed amendment so that
voters must vote for or against the whole package even though they would have voted differently
had the propositions been submitted separately.
8. Initiative and Referendum. Where the limits of a proposed law, having natural and necessary
connection with each other, and, together, are a part of one general subject, the proposal is a
single and not a dual proposition.
9. Constitutional Law: Initiative and Referendum: Intent. The controlling consideration in
determining the singleness of a subject for purposes of article III, § 2, of the Nebraska
Constitution is its singleness of purpose and relationship of the details to the general subject, not
the strict necessity of any given detail to carry out the general subject. The general subject is
defined by its primary purpose.
10. Initiative and Referendum. When initiatives are presented separately, even if on the same
ballot, a voter has the option to vote for one initiative but not the other, even if the initiatives
have some connection to one another. Because voters can vote differently on each separate
initiative, single subject review should focus on the specific initiative being reviewed without
reference to the content of another initiative that is submitted separately.




                                                -2-
     HEAVICAN, C.J., MILLER-LERMAN, CASSEL, STACY, FUNKE, and FREUDENBERG, JJ., and
WELCH, Judge.
       MILLER-LERMAN, J.
                                        NATURE OF CASE
         M. Lynne McNally and Keep the Money in Nebraska (collectively McNally), along with
other sponsors, filed three proposed ballot initiative petitions with Nebraska Secretary of State
Robert B. Evnen (the Secretary). Generally, the first initiative would amend the prohibition
against gambling contained in Nebraska Const. art. III, § 24, by permitting enactment of an
exception which would authorize games of chance conducted within licensed racetrack
enclosures; the second initiative would enact certain statutes and amend certain existing statutes
to regulate games of chance operated by licensed gaming operators within licensed racetrack
enclosures; and the third initiative would enact statutes that impose a tax on revenues from
games of chance and specify how such taxes would be distributed.
         After signatures had been collected, the Secretary received letters objecting to the
initiatives and asking that they be withheld from the ballot due to claimed legal insufficiencies.
Separate letters were received from Dr. Richard Loveless and from Ann Zohner and Todd
Zohner.
         The Secretary requested and received additional letters from the sponsors and from the
objectors, and the Secretary thereafter granted the objectors’ request to withhold the proposed
initiatives from the November 3, 2020, general election ballot. The Secretary generally
determined that each initiative was facially invalid under the “single subject” provision of Neb.
Const. art. III, § 2. The Secretary further determined that even if either the regulatory initiative or
the tax initiative was in itself legally sufficient, both initiatives should be withheld because all
three initiatives have a common primary purpose.
         After the Secretary announced his decision to withhold the initiatives from the ballot,
McNally applied for leave to commence an original action in this court for a writ of mandamus
requiring the Secretary to place the initiatives on the ballot. We granted leave, and based on
McNally’s verified petition for writ of mandamus, we issued an alternative writ of mandamus
requiring the Secretary to place the initiatives on the ballot or show cause why they should not be
placed on the ballot. We expedited the proceeding and set a briefing schedule and date for oral
argument.
         During the pendency of this case, several parties intervened. Loveless and the Zohners
intervened and essentially aligned with the Secretary. Nebraska Horsemen’s Benevolent &
Protective Association, Inc.; Ho-Chunk, Inc.; and Omaha Exposition and Racing, Inc.,
intervened and essentially aligned with McNally. We have considered the arguments and claims
of all parties, and within our disposition with respect to issues identified as raised by McNally
and the Secretary, we have also considered arguments of all intervenors. Our disposition
disposes of all claims asserted before us.
         We exercise original jurisdiction under Neb. Const. art. V, § 2, because this is a cause of
action relating to revenue, in which the State has a direct interest, and because McNally has
requested a writ of mandamus. See State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494
(2014).


                                                 -3-
        As we explain, we conclude that none of the initiatives is legally insufficient and that all
three should be placed on the ballot. By separate order, the alternative writ is vacated; a writ of
mandamus is issued by separate order ordering the Secretary to place all three initiatives on the
ballot.
                                     STATEMENT OF FACTS
Three Initiatives.
         In the verified petition for writ of mandamus, McNally alleges that the sponsors of the
three initiatives at issue in this case are Keep the Money in Nebraska, Nebraska Horsemen’s
Benevolent & Protective Association, Ho-Chunk, and Omaha Exposition and Racing. McNally
alleges that Keep the Money in Nebraska is a registered ballot question committee and that M.
Lynne McNally is a resident of Lancaster County, Nebraska, who is a member of Keep the
Money in Nebraska and the executive vice president of Nebraska Horsemen’s Benevolent &
Protective Association. McNally alleges that on April 10, 2019, the sponsors filed with the
Secretary the text of the three proposed ballot initiatives, along with the required object
statements and sworn statements of sponsors, and that on July 3, 2020, the sponsors submitted
sufficient and valid signatures for the petitions. McNally further alleges that in late July 2020,
the Nebraska Attorney General sent the Secretary letters setting forth the ballot title and
explanatory statement for each of the initiatives.
         The first initiative, hereinafter referred to as “the Constitutional Initiative,” included the
following object statement: “The object of this petition amends the Nebraska Constitution to
state that laws may be enacted allowing for the licensing, authorization, taxation, and regulation
of all forms of games of chance to be conducted by authorized gaming operators within licensed
racetrack enclosures in the state.” The text of the Constitutional Initiative was set forth as
proposing that Neb. Const. art. III, § 24, be amended to add a subsection (5), which would
provide:
         This section shall not apply to any law which is enacted contemporaneously with the
         adoption of this subsection or at any time thereafter and which provides for the licensing,
         authorization, regulation, or taxation of all forms of games of chance when such games of
         chance are conducted by authorized gaming operators within a licensed racetrack
         enclosure.
         The second initiative, hereinafter referred to as “the Regulatory Initiative,” included the
following object statement: “The object of this petition enacts a statute allowing all games of
chance to be conducted by authorized gaming operators within licensed racetrack enclosures in
Nebraska and establishes a Nebraska Gaming Commission to regulate such gaming in
Nebraska.” The text of the Regulatory Initiative was set forth as proposing the enactment of “the
Nebraska Racetrack Gaming Act,” which included enactment of various statutory provisions to,
inter alia, permit operation of games of chance by authorized gaming operators within licensed
racetrack enclosures, define terms used within the proposed act, set forth regulations regarding
operation of such games, create the “Nebraska Gaming Commission,” and set forth authority and
duties of such commission. The text of the initiative also proposed to amend various existing
statutes to include references to “games of chance,” “the Nebraska Racetrack Gaming Act,” “the
Nebraska Gaming Commission,” and other language relevant to regulation of games of chance.


                                                 -4-
Of particular note in this original action, the initiative proposed to amend existing Neb. Rev.
Stat. § 77-2704.20 (Reissue 2018), which currently provides: “Sales and use taxes shall not be
imposed on the gross receipts from the sale, lease, or rental of and the storage, use, or other
consumption in this state of purchases made by licensees of the State Racing Commission.” The
Regulatory Initiative proposed to amend § 77-2704.20 by adding “or of purchases made by
licensees of the Nebraska Gaming Commission.” The Regulatory Initiative also proposed to
revise Neb. Rev. Stat. § 77-3001 (Supp. 2019), which defines the term “mechanical amusement
device” for purposes of the Mechanical Amusement Device Tax Act and which includes a list of
devices that are excluded from the definition. The Regulatory Initiative proposed to amend
§ 77-3001 to include in the list of exclusions, and therefore exclude from the definition, “gaming
devices or limited gaming devices as defined in and operated pursuant to the Nebraska Racetrack
Gaming Act.”
        The third initiative, hereinafter referred to as “the Tax Initiative,” included the following
object statement: “The object of this petition enacts a statute establishing an annual tax on gross
gaming revenue generated by authorized gaming operators of games of chance within licensed
racetrack enclosures and directs the collection, enforcement, and distribution of revenue from
such gaming tax.” The text of the Tax Initiative was set forth as proposing statutory language to,
among other things, impose an annual gaming tax; define statutory terms; set the tax at 20
percent of gross gaming revenue; authorize the Nebraska Gaming Commission to collect,
account for, and remit the tax; and provide that specific percentages of the tax imposed be
remitted to the Compulsive Gamblers Assistance Fund, the State’s General Fund, the Property
Tax Credit Cash Fund, and the county and/or the city or village in which the licensed racetrack
enclosure is located. Of particular note to this original action, the Tax Initiative provided that 70
percent of the tax imposed was to be credited to the Property Tax Credit Cash Fund.
Secretary of State.
         As indicated above, on August 7, 2020, the Secretary received separate letters from the
objectors asking that the three initiatives be withheld from the ballot due to claimed legal
insufficiency. After requesting and receiving additional letters from the objectors and from
McNally and the other sponsors, the Secretary issued a letter dated August 25, 2020, in which he
determined that the three initiatives should be withheld from the ballot, generally for the reason
that the initiatives violated the single subject rule set forth in Neb. Const. art. III, § 2.
         The Secretary set forth the reasoning for his decision in the letter. He began the analysis
by determining that “the primary purpose for each [of the three initiatives] is the same: to permit
previously prohibited games of chance to be conducted in the State of Nebraska.” He further
stated that “without the Constitutional Initiative, neither the Regulatory Initiative nor the Tax
Initiative serves any purpose.” But, he stated, even if there were separate primary purposes for
each of the initiatives, the outcome would be the same. The Secretary then set forth law relating
to the single subject rule. He stated that in prior cases involving a single initiative, the question
was whether the single initiative contained more than a single subject. But he noted that this case
presented “a novel situation that has not been present in any case heretofore decided by the
Supreme Court,” namely, a situation in which “a single general subject constitutes the primary




                                                -5-
purpose of all three of the initiatives.” The Secretary then reviewed each of the initiatives
individually.
         Regarding the Constitutional Initiative, the Secretary rejected certain arguments advanced
by the objectors, but the Secretary found merit to an alternate argument advanced by the
objectors regarding the Constitutional Initiative: that it contained a “‘hidden authorization’” of
certain types of gambling on tribal lands in Nebraska. The Secretary agreed with the objectors’
reasoning that under the federal Indian Gaming Regulatory Act, permitting gaming activities by
any organization in the State would require the State to negotiate with tribes to allow that type of
gambling activity on tribal lands. The Secretary reasoned that the Constitutional Initiative would
“likely . . . mislead voters into thinking that they are voting for an initiative that would prohibit
the conduct of games of chance anywhere but at racetracks” but that instead, if the initiative were
adopted, “gambling would not be limited to racetracks.” The Secretary determined that if the
initiative were adopted, the legal implications under the Indian Gaming Regulatory Act were not
merely speculative, and he noted that there were three tribal casinos in the State that could
engage in additional types of gaming and that one of the sponsors of the initiatives was
“affiliated with a tribal . . . casino in Iowa within a few miles of the Nebraska border that is not
operating within a racetrack.” The Secretary found that the Constitutional Initiative creates the
appearance that games of chance could be conducted only in racetrack enclosures. However,
referring to State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014), the Secretary
reasoned that given the implications under the Indian Gaming Regulatory Act, the Constitutional
Initiative was “likely to confuse voters,” “likely to materially mislead voters,” and “create[]
doubt about what action would be authorized.”
         The Secretary concluded that the Constitutional Initiative “effectively puts forth dual
proposals: (1) authorizing expanded gambling at tribal casinos and (2) authorizing expanded
gambling at racetracks by authorized operators.” The Secretary stated that the first purpose was
“hidden from the voters and impossible to ascertain from the text of the proposal.” He concluded
that the Constitutional Initiative violated the single subject rule by “[p]utting forth dual
propositions in a single proposal” and “not permit[ting] voters to express a clear preference on
dual propositions.” Referring to the first proposal, the Secretary concluded that the Constitutional
Initiative was “legally insufficient and for that reason [he would] withhold it from the ballot.”
         Although the Secretary rested his decision regarding the Constitutional Initiative on the
reasoning set forth above, he noted an additional argument by the objectors that the initiative
violated the single subject rule because it had “two subjects, which are, first, permitting the
conduct of games of chance by authorized operators, and second, that such activity is permitted
only at racetracks.” The Secretary stated that this was a “strong argument” and that limiting
gambling to racetracks was “not a benign purpose” but was “misleading.” However, the
Secretary did not explicitly reject or accept this argument as a basis for his decision to withhold
the Constitutional Initiative from the ballot.
         Regarding the Regulatory Initiative, the Secretary noted that the opponents argued that
the initiative violated the single subject rule by including multiple purposes, including
authorizing games of chance at racetracks, creating a gaming commission, imposing a license
fee, providing tax breaks to operators, and decriminalizing gaming activities. The Secretary
reviewed precedent regarding initiatives setting forth a regulatory scheme and reviewed each of


                                                -6-
the parts of the Regulatory Initiative based on such precedent. As to most of the parts of the
Regulatory Initiative, the Secretary determined that “[t]he regulatory requirements set forth in
the Regulatory Initiative have a natural and necessary connection to the general subject” of
permitting previously prohibited games of chance. The Secretary specifically addressed the
imposition of the $1 million licensing fee and determined it had a natural and necessary
connection.
         The Secretary, however, also reviewed portions of the initiative that provided “[t]ax
breaks . . . which exempt purchases by licensees of the gaming commission from sales and use
taxes and the mechanical amusement device tax.” The Secretary stated it was a “close question”
whether such tax exemptions constituted a separate subject from the regulatory measures in the
initiative. But the Secretary concluded that the “tax breaks [did] not have a natural and necessary
connection to” a primary purpose of regulating gambling. The Secretary also noted that the tax
exemptions were “not mentioned in the object statement” and that the sales and use tax
exemption was “incorrectly stated in the introduction to the bill” as applying to the gaming
commission rather than to licensees of the gaming commission. The Secretary stated that the
descriptions were “misleading.” The Secretary further noted that the Tax Initiative provided for
taxation of newly expanded gaming activities. He reasoned that “dividing the tax proposals
between two initiatives, and by failing to disclose the tax breaks contained in the Regulatory
Initiative,” the Regulatory Initiative created a condition confusing to voters and creating doubt as
to the effect of the initiatives. The Secretary therefore concluded that the Regulatory Initiative
was “not legally sufficient.”
         The Secretary then stated that there was “an additional, separate basis for the legal
insufficiency” of the Regulatory Initiative. He reasoned that because he had determined that the
Constitutional Initiative must be withheld from the ballot, the Regulatory Initiative, which shared
a primary purpose with the Constitutional Initiative and which had a natural and necessary
connection to that primary purpose, would have “no purpose at all.” The Secretary concluded
that if the Constitutional Initiative were not on the ballot, adoption of the Regulatory Initiative
“would be an idle act.”
         Regarding the Tax Initiative, the Secretary noted that the objectors argued that it violated
the single subject rule because it had two distinct and independent proposals: (1) to raise revenue
by imposing an annual gaming tax and (2) to “distribute the bulk of the tax revenue for property
tax relief.” The Secretary noted that the objectors indicated that other distributions of tax revenue
“had a natural and necessary connection with the tax proposed, but that property tax relief is a
separate topic included only to entice voters to vote in favor of the gaming tax.”
         In reaction, the Secretary noted precedent in which this court determined that provisions
for property tax relief included in other initiatives violated the single subject rule. The Secretary
reasoned that “[w]ere the contents of the Tax Initiative contained in the Constitutional Initiative,
the initiative would be legally insufficient and would be withheld from the ballot as logrolling.”
The Secretary stated that the sponsors of the initiatives “attempt[ed] to avoid the prohibition
against logrolling by setting forth the logrolling provisions in one of the Initiatives but not the
others.”
         The Secretary rejected McNally’s argument that “the property tax enticement” was
proper because it was “contained in a separate initiative from that which expands gambling.” The


                                                -7-
Secretary instead reasoned that the primary purpose of all three initiatives was the same and that
the provisions of the Tax Initiative, other than the property tax feature, had a natural and
necessary connection to the extension of gambling. The Secretary reasoned that property tax
relief had no natural and necessary connection to the expansion of gambling. The Secretary
reasoned that whether the Tax Initiative had the same primary purpose as the other initiatives, or
whether its primary purpose was taxation of gambling revenues, “the property tax relief
provisions contained in the Tax Initiative constitute logrolling and violate the single subject
rule.” Similar to his reasoning with regard to the Regulatory Initiative, the Secretary reasoned
that taxation provisions are “confusingly split between the Regulatory Initiative and the Tax
Initiative.” The Secretary concluded that the Tax Initiative was legally insufficient.
         Also similar to his reasoning with regard to the Regulatory Initiative, the Secretary
concluded that there was an additional separate basis for the legal insufficiency of the Tax
Initiative. He reasoned that because he had decided the Constitutional Initiative must be
withheld, that without the Constitutional Initiative, adoption of the Tax Initiative “would be an
idle act.”
         The Secretary finally noted that the opponents raised certain constitutional challenges to
the initiatives. However, the Secretary determined that it was not clear whether such challenges
were “within the purview of a legal sufficiency review by the Secretary of State” and that the
issues did not appear to be ripe for decision. He therefore expressed no opinion on those
objections.
         The Secretary stated in conclusion that “[p]art of the protection of the right of initiative is
to assure that such petitions are neither misleading nor manipulative.” He concluded that based
on his review and the reasons set forth in his letter, he would withhold all three initiatives from
the ballot “unless otherwise ordered by a court of competent jurisdiction.”
Original Action for Writ of Mandamus.
        After the Secretary withheld the three initiatives from the ballot, McNally filed this
original action for writ of mandamus. We accepted jurisdiction and issued an alternative writ of
mandamus requiring the Secretary to place the three initiatives on the ballot or show cause why
they should not be placed on the ballot. We set schedules for briefing and oral argument. Several
parties identified previously in the opinion intervened.
Summary of Issues Presented in This Action.
         In response to our alternative writ of mandamus, the Secretary asserts that the issues
presented in this original action are whether he correctly concluded that (1) the Constitutional
Initiative violates the single subject rule; (2) because the Constitutional Initiative must be
withheld from the ballot, the Regulatory Initiative and the Tax Initiative must also be withheld
from the ballot because they will have no effect without the Constitutional Initiative; (3) the
Regulatory Initiative violates the single subject rule; and (4) the Tax Initiative violates the single
subject rule.
         McNally asserts that the Secretary incorrectly (1) applied the single subject rule by
considering all three initiatives together, even though voters will vote on each separately; (2)
determined that the Constitutional Initiative violates the single subject rule; (3) determined that
the Regulatory Initiative violates the single subject rule; (4) determined that the Tax Initiative


                                                 -8-
violates the single subject rule; and (5) determined that adoption of the Regulatory Initiative and
the Tax Initiative without the simultaneous adoption of the Constitutional Initiative would be an
“idle act.”
        We note that the Secretary does not appear to dispute that the initiative petitions garnered
sufficient signatures, nor does he appear to dispute the validity of the initiatives with respect to
any other issue such as verification or submission by a specific date. We therefore presume such
requirements were met and would not prevent placement of the initiatives on the ballot.
                                            ANALYSIS
         As set forth above, we issued an alternative writ of mandamus requiring the Secretary to
place the three initiatives on the ballot or show cause why a peremptory writ requiring such
action should not issue. The Secretary has responded to our alternative writ, and therefore, we
must determine whether the Secretary has shown cause why we should not issue a peremptory
writ requiring him to place any or all of the initiatives on the ballot.
         The Secretary contends that all three initiatives should not be placed on the ballot. In his
response to the alternative writ, the Secretary argues that the Constitutional Initiative violates the
single subject rule because it has two subjects: (1) authorizing games of chance and (2) limiting
such activity to licensed racetrack enclosures. As an alternative second argument, the Secretary
maintains that the Constitutional Initiative has the hidden purpose of authorizing games of
chance on tribal lands. The Secretary argues that because the Constitutional Initiative must be
withheld from the ballot, the Regulatory Initiative and the Tax Initiative must also be withheld
from the ballot for the reason that they could not stand on their own because they would directly
conflict with the current constitutional provision generally prohibiting games of chance.
         The Secretary alternatively argues that if we determine the Regulatory Initiative and the
Tax Initiative need not be withheld for this reason, each initiative in itself violates the single
subject rule. The Secretary argues that the Regulatory Initiative, like the Constitutional Initiative,
violates the single subject rule because it both authorizes games of chance and limits their
operation to licensed racetrack enclosures. The Secretary also argues that the Regulatory
Initiative violates the single subject rule because it includes provisions that would exempt
licensees from sales and use tax and that would exempt authorized gaming devices from the
Mechanical Amusement Device Tax Act; he argues that these tax-related topics do not have a
natural and necessary connection to regulation of games of chance.
         In considering the Tax Initiative, the Secretary maintains that because the sponsors have
inextricably bound the Tax Initiative and the Regulatory Initiative together by including taxation
issues in both, the propriety of putting the Tax Initiative on the ballot is entirely dependent on the
placement of the Regulatory Initiative. The Secretary argues that because the Tax Initiative must
be analyzed with the Regulatory Initiative, the Tax Initiative presents a problem of “logrolling”
because voters who want to vote for the Tax Initiative in order to provide property tax relief
would be forced to also vote for the Regulatory Initiative, which authorizes the activity to be
taxed to provide funds for such property tax relief.
         In response, McNally generally argues that the single subject rule provides that voters
must be allowed to cast separate votes on separate subjects and that because voters could vote for
or against each separate initiative, the legal sufficiency of each initiative must be evaluated


                                                -9-
separately without reference to the other initiatives. McNally argues that if any initiative is
legally sufficient in itself, it must be placed on the ballot whether or not either or both of the
other ballot issues are legally sufficient. McNally argues that, viewed individually, none of the
three initiatives violates the single subject rule and that therefore, each of the three initiatives
must be placed on the ballot.
Summary of Legal Determinations.
        Immediately below, we set forth standards related to the single subject rule. As set forth
below, we determine that each initiative must be analyzed individually for its legal sufficiency,
and we thereafter analyze each initiative separately. Based on such analysis, we conclude that
neither the Constitutional Initiative, nor the Regulatory Initiative, nor the Tax Initiative violates
the single subject rule. We therefore conclude that the Secretary has not shown cause why we
should not issue a peremptory writ requiring him to place the Constitutional Initiative, the
Regulatory Initiative, and the Tax Initiative on the ballot.
Our Precedent Generally Sets Forth a Natural and
Necessary Connection Test for the Single Subject
Rule Found in Neb. Const. art. III, § 2.
        [1,2] The people have the power to amend the Nebraska Constitution and enact statutes
by the initiative process pursuant to Neb. Const. art. III, § 2, which provides in part: “The first
power reserved by the people is the initiative whereby laws may be enacted and constitutional
amendments adopted by the people independently of the Legislature.” We have repeatedly said
that the right of initiative is precious to the people and one which the courts are zealous to
preserve to the fullest tenable measure of spirit as well as letter. Christensen v. Gale, 301 Neb.
19, 917 N.W.2d 145 (2018); Hargesheimer v. Gale, 294 Neb. 123, 881 N.W.2d 589 (2016);
Stewart v. Advanced Gaming Tech., 272 Neb. 471, 723 N.W.2d 65 (2006); State ex rel. Lemon v.
Gale, 272 Neb. 295, 721 N.W.2d 347 (2006); Loontjer v. Robinson, 266 Neb. 902, 670 N.W.2d
301 (2003); State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999). The power
of initiative must be liberally construed to promote the democratic process, and provisions
authorizing the initiative should be construed in such a manner that the legislative power
reserved in the people is effectual. Stewart v. Advanced Gaming Tech., supra.
        [3-6] A constitution represents the supreme written will of the people regarding the
framework for their government. State ex rel. Johnson v. Gale, 273 Neb. 889, 734 N.W.2d 290
(2007). The people of Nebraska may amend their Constitution in any way they see fit, provided
the amendments do not violate the federal Constitution or conflict with federal statutes or
treaties. State ex rel. Johnson v. Gale, supra. This court makes no attempt to judge the wisdom or
the desirability of enacting initiative amendments. Id. We agree with the statement elsewhere
that
        the interests that propel both proponents and opponents of initiative petitions may often
        involve self-interest rather than the public interest. But our focus in deciding whether an
        initiative petition reaches the voters must be on the actual law proposed by the petition,
        not on the motives that may lie behind it; the voters may consider those motives in
        deciding how they vote on the petition.
Bogertman v. Attorney General, 474 Mass. 607, 618-19, 53 N.E.3d 627, 636 (2016).


                                               - 10 -
         [7] Among other matters related to initiatives, Neb. Const. art. III, § 2, provides that
“[i]nitiative measures shall contain only one subject.” We have stated that a purpose of this
language is to avoid logrolling, which is the practice of combining dissimilar propositions into
one proposed amendment so that voters must vote for or against the whole package even though
they would have voted differently had the propositions been submitted separately. Christensen v.
Gale, supra.
         [8,9] Like the majority of jurisdictions, we follow the natural and necessary connection
test which we have set forth as follows: Where the limits of a proposed law, having natural and
necessary connection with each other, and, together, are a part of one general subject, the
proposal is a single and not a dual proposition. Id. The controlling consideration in determining
the singleness of a subject for purposes of article III, § 2, of the Nebraska Constitution is its
singleness of purpose and relationship of the details to the general subject, not the strict necessity
of any given detail to carry out the general subject. Christensen v. Gale, supra. The general
subject is defined by its primary purpose. Id. Here, because the parts of the proposed
Constitutional Initiative all relate to the same general subject, the expanding of games of chance,
the Constitutional Initiative does not violate the single subject rule nor logrolling.
         We note that this case appears to present an issue of first impression regarding
application of the single subject rule when separate but related initiatives are reviewed for legal
sufficiency. The Secretary argues in this case that because the three initiatives share a common
primary purpose, they must be considered with one another when determining whether any or all
of the initiatives violate the single subject rule. McNally disputes that the three initiatives have
the same primary purpose, but argues that, in any event, each initiative must be analyzed
individually to determine whether it violates the single subject rule. The parties appear to agree
that our precedent does not address that issue.
         [10] As noted above, a purpose of the single subject rule is to avoid forcing voters to vote
for or against the whole package even though they would have voted differently had the
propositions been submitted separately. When initiatives are presented separately, even if on the
same ballot, a voter has the option to vote for one initiative but not the other, even if the
initiatives have some connection to one another. Because voters can vote differently on each
separate initiative, we conclude and hold that single subject review should focus on the specific
initiative being reviewed without reference to the content of another initiative that is submitted
separately.
         Finally, we note that the Secretary’s arguments rely in large part on language in an
opinion in which we stated:
         “a proposed municipal ballot measure is invalid if it would (1) compel voters to vote for
         or against distinct propositions in a single vote--when they might not do so if presented
         separately; (2) confuse voters on the issues they are asked to decide; or (3) create doubt
         as to what action they have authorized after the election.”
State ex rel. Loontjer v. Gale, 288 Neb. 973, 1000, 853 N.W.2d 494, 513 (2014) (quoting City of
North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011)). The Secretary’s arguments
focus in large part on asserting that the initiatives in this case are misleading and that they would




                                                - 11 -
“confuse voters” and “create doubt.” We take this opportunity to clarify the quoted language in
State ex rel. Loontjer v. Gale, supra.
        As is clear from the language quoted above, we were quoting City of North Platte v.
Tilgner, supra, which set forth standards related to municipal ballot measures and the
common-law rules that have been applied to such standards. In State ex rel. Loontjer v. Gale,
supra, we were considering constitutional amendments proposed by the Legislature and the
separate vote requirement of Neb. Const. art. XVI, § 1, which governs constitutional
amendments proposed by the Legislature. We referred to Tilgner, which described a natural and
necessary test for the single vote requirement set forth in subsection (1) of the quoted language
regarding municipal ballot measures. We concluded that the natural and necessary test for the
single vote requirement for municipal ballot measures should also be used in connection with the
separate vote provisions of Neb. Const. art. XVI, § 1, governing constitutional amendments
proposed by the Legislature.
        In State ex rel. Loontjer v. Gale, supra, we recognized that among the reasons for a single
subject rule is that including multiple subjects could confuse voters and create doubt, but we
have not said that confusion or doubt are separate requirements for a legally insufficient measure
or that they are required elements of the test to determine whether a measure violates the single
subject requirement. As we noted above, in Christensen v. Gale, 391 Neb. 19, 917 N.W.2d 145
(2018), we said that the natural and necessary test described in State ex rel. Loontjer v. Gale,
supra, for the separate vote requirement under Neb. Const. art. XVI, § 1, for constitutional
amendments proposed by the Legislature is also an applicable framework to consideration of the
single subject rule for initiatives brought under Neb. Const. art. III, § 2. Therefore, the natural
and necessary test governs our single subject analysis in this case.
        We apply the foregoing principles regarding the single subject rule to review the
Secretary’s arguments regarding each of the three initiatives at issue in this case and to determine
whether or not each initiative violates the single subject rule and is therefore legally insufficient.
Constitutional Initiative Does Not
Violate Single Subject Rule.
         In his response to the alternative writ, the Secretary argues that the Constitutional
Initiative violates the single subject rule in two different ways, because (1) it both authorizes
games of chance and limits them to racetrack enclosures and (2) in addition to authorizing games
of chance at racetrack enclosures, it authorizes games of chance on tribal lands. Because we
conclude that there is no violation of the single subject rule, we reject the Secretary’s arguments
and conclude that the Secretary has not shown cause why the Constitutional Initiative should not
be placed on the ballot.
         In reviewing the Secretary’s arguments regarding the Constitutional Initiative, we note
that a review for legal sufficiency should focus on the actual text of the initiative. We therefore
repeat the text of the Constitutional Initiative at this point. The initiative proposes to amend the
existing Neb. Const. art. III, § 24, by adding another exception to the prohibition against
gambling by providing the following new subsection (5):
         This section shall not apply to any law which is enacted contemporaneously with the
         adoption of this subsection or at any time thereafter and which provides for the licensing,


                                                - 12 -
          authorization, regulation, or taxation of all forms of games of chance when such games of
          chance are conducted by authorized gaming operators within a licensed racetrack
          enclosure.
That is the entirety of the amendment proposed by the Constitutional Initiative.
          The text of the amendment refers to games of chance within a licensed racetrack
enclosure. The dissent is concerned that the racetrack where games of chance are located would
serve as host and could profit therefrom. Regarding profit, we note that other subsections in art.
III, § 24, such as subsection 2, limit the scope to charitable and community betterment; this
Constitutional Initiative does not. We limit our analysis to the text of the Constitutional
Initiative, which simply specifies the place of games of chance.
          We first address the Secretary’s assertion that the Constitutional Initiative contains two
subjects. With respect to the first manner of alleged violation, Neb. Const. art. III, § 2, the
Secretary asserts the Constitutional Initiative contains two subjects: (1) authorizing all forms of
games of chance and (2) restricting those new forms of gambling to racetracks. The Secretary
generally argues that authorizing games of chance is the primary purpose and that restricting
games of chance to racetrack enclosures does not have a natural and necessary connection to
authorizing games of chance. We find the Secretary’s reading of the one sentence proposed to be
added to the Constitution to be an inaccurate application of the single subject rule.
          By reviewing the proposed amendment in context, we believe the Secretary’s
characterization of the initiative as having two subjects is inaccurate. Article III, § 24, of the
Nebraska Constitution, which the Constitutional Initiative proposes to amend, begins: “[e]xcept
as provided in this section, the Legislature shall not authorize any game of chance or any lottery
. . . .” (Emphasis supplied.) This is an invitation to authorize expanded gambling by way of
exceptions and, indeed, that has occurred. Both the people (through initiative) and the
Legislature (by authorization) have accepted the invitation in art. III, § 24(1), to expand
gambling. See art. III, § 24(2) through (4). Art. III, § 24, has been amended to include exceptions
which permit, inter alia, wagering on horses at racetracks and, separately, lotteries. The proposed
Constitutional Initiative exception accepts the constitutional offer to expand gambling and would
permit games of chance at racetracks.
          By definition, an exception to art. III, § 24, is an expansion of gambling. When gambling
is expanded, it naturally follows that the enlarged activity shall occur somewhere, hence the
description “within a licensed racetrack enclosure.” See Bogertman v. Attorney General, 474
Mass. 607, 53 N.E.3d 627 (2016) (discussing location in the context of expanded gambling).
Gambling, i.e., wagering on horses, is already located “within a licensed racetrack enclosure.”
Art. III, § 24(4)(a). We do not read the Constitutional Initiative to prevent games of chance being
located at additional places by later amendments.
          In the present case, the sponsors of the Constitutional Initiative concluded that the new
gambling exception activity--which art. III, § 24(1), invites--should occur at racetracks where
other gambling already occurs as a result of a previous exception. The Constitutional Initiative
asks voters if they want games of chance to be permitted within racetrack enclosures. Voters who
want games of chance nearby or elsewhere can vote against it.
          Identifying and limiting the location of a new activity is a detail naturally and necessarily
connected to its creation and not a separate subject. Christensen v. Gale, supra. Voters naturally


                                                - 13 -
want to know the locale of expanded gambling. We have said that provisions in a proposal must
be closely related to be presented to the electorate for a single vote. State ex rel. Loontjer v. Gale,
288 Neb. 973, 853 N.W.2d 494 (2014). The Constitutional Initiative meets these tests.
         The Secretary argues that logrolling is occurring because there may be voters who might
support authorization of new games of chance but who dislike the “favored treatment” given to
racetracks and would be forced to vote for the racetrack limitation in order to authorize new
games of chance. We do not read the proposal as vulnerable to the claim of logrolling. In State ex
rel. Loontjer v. Gale, 288 Neb. at 995, 853 N.W.2d at 510, we said that
         logrolling is the practice of combining dissimilar propositions into one proposed
         amendment so that voters must vote for or against the whole package even though they
         would have voted differently had the propositions been submitted separately. It is
         sometimes described as including favored but unrelated propositions in a proposed
         amendment to ensure passage of a provision that might otherwise fail.
The premise of these descriptions of logrolling is that the two propositions are unrelated.
Logrolling has no application when propositions are related.
         Under the Constitutional Initiative, each voter gets to decide whether authorization of
games of chance is a sufficiently important goal that he or she will support the incremental
expansion provided by this initiative. If so, he or she could vote for it. Or he or she could decide
that the racetrack limitation is an unfavorable feature and therefore he or she could vote against
it. When the parts have a natural and necessary connection, there is no logrolling. When an
unattractive feature is paired with an attractive feature and they do not have a natural and
necessary connection to one another, then logrolling is a problem. No logrolling occurs here.
         We have observed that the provisions authorizing the initiative should be construed in
such a manner that the legislative power reserved in the people is effectual. State ex rel. Loontjer
v. Gale, supra; State ex rel. Lemon v. Gale, 272 Neb. 295, 721 N.W.2d 347 (2006). Elsewhere,
discussing the single subject rule, it has been cautioned that “defining the constitutionally-valid
topic too broadly would render the safeguards of [a single subject rule] inert. Conversely, the
requirements of [a single subject rule] must not become a license for the judiciary to ‘exercise a
pedantic tyranny’” over efforts to change the law. PA Against Gambling Expansion Fund v.
Com., 583 Pa. 275, 296, 877 A.2d 383, 395-96 (2005).
         We have stated that the power of initiative must be liberally construed to promote the
democratic process. State ex rel. Loontjer v. Gale, supra; State ex rel. Lemon v. Gale, supra.
Whether or not games of chance conducted at racetracks should become the law is for the people
to decide.
         We next consider the Secretary’s argument that the Constitutional Initiative violates the
single subject rule because in addition to authorizing games of chance at racetrack enclosures, it
also authorizes games of chance on tribal lands. We reject this argument. As we stated above, a
legal sufficiency review should focus on the actual text of the proposed initiative. The
Secretary’s argument rests on the notion that there is a “hidden” subject in the Constitutional
Initiative that simply is not present in the text of the proposal. That is, the Secretary concludes
that the initiative violates the single subject rule because it contains this second hidden subject.




                                                - 14 -
         When reviewing legal sufficiency, we do not speculate on the hidden motives or
self-interest of the sponsors. By that same token, we do not speculate on the potential motives or
self-interest of those who object to placing the initiative on the ballot. To the extent the proposed
initiative might have repercussions that are not apparent from the text of the initiative, whether
such repercussions are unintended consequences or ulterior motives, is an argument that should
be made to the voters rather than to the Secretary or to a court conducting a legal sufficiency
review. See Hargesheimer v. Gale, 294 Neb. 123, 881 N.W.2d 589 (2016) (noting that
referendum statutes provide for disclosure of sponsors and financial contributors so that voters
can know who is backing the proposal and based on that information make their own decisions
whether the motives of the backers will affect their vote).
         We need not delve into federal or tribal law in order to determine whether the amendment
proposed by the Constitutional Initiative could have the effect on gaming in tribal casinos that
the Secretary asserts. Such analysis is beyond the scope of preelection single subject review. It is
not a subject set forth by the text of the initiative. To the extent the repercussions are as the
Secretary asserts, that is a matter for opponents to present to voters who may decide the
likelihood and desirability of such repercussions. Having rejected the arguments of the Secretary
and also those of intervenors, we conclude that the Secretary has not shown cause why the
Constitutional Initiative should not be placed on the ballot. We therefore will issue a peremptory
writ of mandamus requiring the Secretary to place the Constitutional Initiative on the ballot.
Regulatory Initiative Does Not
Violate Single Subject Rule.
         The Secretary argues that the Regulatory Initiative violates the single subject rule for the
same reason that the Constitutional Initiative does and for the additional reason that provisions
addressing taxation have no natural and necessary connection to the regulatory scheme set forth
in the initiative. We conclude that the Regulatory Initiative does not violate the single subject
rule and that the Secretary has not shown cause why the Regulatory Initiative should not be
placed on the ballot.
         Below we consider various provisions of the Regulatory Initiative, but we initially quote
section 4(2). Section 4(2) provides:
         No more than one authorized gaming operator license shall be granted for each licensed
         racetrack enclosure within the state; provided that, it shall not be a requirement that the
         person or entity applying for or be granted such authorized gaming operator license hold
         a racing license or be the same person or entity who operates the licensed racetrack
         enclosure at which such authorized gaming operator license shall be granted.
This language in the Regulatory Initiative indicates that although games of chance are to be
located within a racetrack enclosure, the entity who operates such enclosure will not necessarily
be the operator of games of chance.
         The Secretary first argues that the Regulatory Initiative violates the single subject rule for
the same reason he asserted in connection with the Constitutional Initiative, that is, it violates the
single subject rule--because it both (1) authorizes games of chance and (2) limits operation of
such games of chance to racetrack enclosures. However, the Regulatory Initiative does not in
itself “authorize games of chance.” Instead, it states in part that “to the full extent permitted by


                                                - 15 -
the Constitution of Nebraska, including amendments to the Constitution of Nebraska adopted
contemporaneously . . . , the operation of games of chance is permitted only by authorized
gaming operators within licensed racetrack enclosures.” The Regulatory Initiative does not itself
authorize games of chance and instead it recognizes that such authorization comes from the
constitution and that the operation of the regulatory scheme it sets forth is effective only to the
extent it is authorized by the constitution.
        The subject of the Regulatory Initiative is a regulatory scheme for operation of games of
chance that may at some time be authorized by the constitution, and among the features of that
regulatory scheme is limiting operation of such games to racetrack enclosures. Because
authorization of games of chance is not a subject of the Regulatory Initiative, the limitation to
racetracks is not a second subject and instead is to be considered as one of the components of the
regulatory scheme.
        The Secretary does not argue, and we do not find, that the limitation to racetrack
enclosures does not have a natural and necessary connection to regulation of games of chance.
The Regulatory Initiative includes various other provisions related to regulation of games of
chance, and in other cases, we have found that an initiative that purports to regulate a specific
subject may include diverse components related to that single subject.
        We recently made this observation in Christensen v. Gale, 301 Neb. 19, 33, 917 N.W.2d
145, 157 (2018), where we said:
        [I]n City of Fremont v. Kotas, [279 Neb. 720, 781 N.W.2d 456 (2010), abrogated on
        other grounds, City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011),]
        we held that an initiative petition did not violate the single subject rule. Despite several
        components of the proposed measure dealing with the subjects of occupancy, licensing,
        electronic verification, government uses, resources, and penalties, and the application to
        both landlords and employers, we held that these subjects had a natural and necessary
        connection with each other and were part of the general subject of regulating illegal
        immigration.
        In his letter, the Secretary rejected the objectors’ arguments that certain of the
components of the Regulatory Initiative were not related to regulation of games of chance, and
he does not assert in his response to our alternative writ that those components or other
components of the Regulatory Initiative, other than those discussed below, caused the initiative
to violate the single subject rule.
        The Secretary does argue that the Regulatory Initiative violates the single subject rule
because it contains provisions which (1) exempt licensees of the Nebraska Gaming Commission
from sales and use tax, and (2) exclude gaming devices from the Mechanical Amusement Device
Tax Act. He argues that these “tax breaks” do not have a natural and necessary connection to
regulation of games of chance and that the sponsors recognized that taxation issues are not
related to regulation because they included other tax-related issues in the separate Tax Initiative.
        We disagree. Both tax-related provisions within the Regulatory Initiative have a natural
and necessary connection to the regulation of games of chance. Whether operators and licensees
are subject to sales and use tax and whether gaming devices authorized in the regulatory scheme
are subject to the mechanical amusement device tax are both issues relevant to regulation of



                                               - 16 -
games of chance. In the Regulatory Initiative, the sales and use tax exemption for licensees of the
gaming commission is accomplished by amending a statute that already exempts licensees of the
racing commission to include licensees of the gaming commission. See § 77-2704.20. The
exclusion of gaming devices from the Mechanical Amusement Device Tax Act is accomplished
by adding “gaming devices” defined in the gaming act to a list of items that are not subject to the
tax and that list already includes “pickle card dispensing devices.” See § 77-3001. We think this
indicates that these provisions are related to the regulation of games of chance in the same sense
that the statutes proposed to be amended are part of the regulatory schemes for other forms of
gambling--horseracing and pickle cards, respectively.
         We also reject the argument that including these tax-related provisions in the Regulatory
Initiative rather than the Tax Initiative implicates the single subject rule. The mere fact that the
provisions might also have some connection to the general subject of taxation does not mean that
they do not also have a natural and necessary connection to the regulation of games of chance. In
fact, if these provisions were included in the Tax Initiative, it would be arguable that they have
even less connection to the purpose of that initiative than they do the Regulatory Initiative.
Whether licensees are exempted from sales and use tax and whether gaming devices are subject
to the Mechanical Amusement Device Tax Act are issues that seem to have only tangential
connection to a tax initiative whose purpose is to impose a tax on the revenue of games of chance
and provide for allocation for the revenue. Furthermore, the fact that a provision may have some
connection to another subject, such as “taxation,” does not mean it does not have a natural and
necessary connection to the subject of a specific initiative, such as “regulation.” Our analysis is
not whether the provisions could better have been included elsewhere; we only consider whether
they have a natural and necessary connection to the regulatory purpose of the initiative, and we
conclude that they do.
         We reject the Secretary’s argument that the Regulatory Initiative violates the single
subject rule, and we conclude that the Secretary has failed to show cause why the Regulatory
Initiative should not be placed on the ballot. We will therefore issue a peremptory writ requiring
the Secretary to include the Regulatory Initiative on the ballot.
Tax Initiative Does Not Violate
Single Subject Rule.
         The Secretary argues that the Tax Initiative violates the single subject rule. He generally
argues that the Tax Initiative is “interwoven with--and entirely dependent on--the Regulatory
Initiative.” We reject this argument and conclude that the Secretary has not shown cause why the
Tax Initiative should not be placed on the ballot.
         The Secretary argues that the Tax Initiative and the Regulatory Initiative are so “tightly
intertwined” that they must be considered together for single subject analysis. However, as we
discussed above, the purpose of the single subject rule is to allow voters to vote separately on
different subjects. Because the voters can vote individually and differently on each initiative
presented, a single subject review focuses on the specific initiative at issue.
         Viewed in that manner, as we discussed in connection with the Regulatory Initiative, the
fact that the tax-related provisions of the Regulatory Initiative and the Tax Initiative both have a
connection to the general subject of taxation does not mean that by necessity they must, or even



                                               - 17 -
can, be included in a single initiative. Single subject analysis focuses on the subjects and
provisions actually included in an initiative and not on provisions that might have been included
or that are included in a separate initiative. Therefore, the fact that some tax-related provisions
are included in the Regulatory Initiative is not relevant to our review of the Tax Initiative.
        The Tax Initiative imposes a tax on revenues from games of chance and sets forth how
the tax collections will be distributed. The imposition of a tax and the distribution of that tax
have an obvious natural and necessary connection to one another. If a voter is asked to approve a
new tax, it is natural and necessary that the voter would want to know and control how the taxes
so collected will be used. A voter is unlikely to support a tax if he or she does not know how the
proceeds will be used. Therefore, viewing the Tax Initiative alone, it does not violate the single
subject rule.
        The Secretary argues that certain distributions provided in the Tax Initiative, particularly
that 70 percent of the collected tax be distributed for property tax relief, constitute what single
subject precedent has characterized as impermissible “logrolling.” For example, in State ex rel.
Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014), we held that a proposed ballot measure
violated the separate-vote provision of article XVI, § 1, of the Nebraska Constitution, which
governs proposals by the Legislature to amend the Constitution and which Christensen v. Gale,
301 Neb. 19, 32, 917 N.W.2d 145, 156 (2018), concluded “imposes the same requirements as the
single subject provision under article III, § 2.” The measure at issue in State ex rel. Loontjer
would have amended the Constitution by way of one proposal to permit slot-machine-type
gambling on replayed horseraces and would direct tax revenue from that activity, as well as from
live horseracing which was already allowed by the Constitution, to property tax relief and
education funding. We determined in State ex rel. Loontjer that constitutional authorization of a
new form of wagering lacked a natural and necessary connection to the measure’s proposal to the
use tax revenues for property tax relief and education and that the only purpose of including such
property tax relief in the same measure “was to enhance the odds that voters would approve the
new form of wagering,” which effect we described as “logrolling.” 288 Neb. at 1004, 853
N.W.2d at 515.
        As noted above in this opinion, we have described logrolling as “the practice of
combining dissimilar propositions into one proposed amendment so that voters must vote for or
against the whole package even though they would have voted differently had the propositions
been submitted separately.” Christensen v. Gale, 301 Neb. at 31, 917 N.W.2d at 156. The
Secretary’s logrolling argument requires that we look at all three initiatives, or at least both the
Regulatory Initiative and the Tax Initiative, together and determine that inclusion of property tax
relief in the Tax Initiative serves as an incentive for voters to approve the other initiatives in
order to achieve such relief. We reject the Secretary’s argument.
        As described above, logrolling means a situation in which voters are required to vote for
or against the whole package even though they would have voted differently had the propositions
been submitted separately. This concern is not present when, as here, the initiatives are submitted
separately and voters may vote on each individually and can choose to vote for all three or only
for those of which they approve. For example, a voter might not want to authorize expanded
gambling and therefore vote against authorization and/or regulation, but vote for the tax initiative
on the thought that if games of chance are authorized by the general electorate, the voter wants


                                               - 18 -
those activities taxed and the proceeds used for, among other things, property tax relief. The
voter is not forced to vote for authorization in order to achieve property tax relief unless the voter
believes authorizing games of chance is an acceptable way to achieve property tax relief.
         The distribution of a tax has an obvious natural and necessary connection to the
imposition of that tax and therefore both features are part of a single subject. Clearly, a voter
would be highly unlikely to vote for a tax unless he or she knew and supported the purpose to
which tax proceeds would be directed. We do not believe that including an attractive disposition
of proceeds of the tax authorized by the initiative which imposes the tax can be viewed as a ploy
to trick a voter into voting for imposition of the tax.
         We conclude that the Tax Initiative does not violate the single subject rule and that
therefore, the Secretary has not shown cause why it should not be placed on the ballot. We will
therefore issue a peremptory writ of mandamus requiring the Secretary to place the Tax Initiative
on the ballot.
                                          CONCLUSION
         The people have the power to amend the Nebraska Constitution and enact statutes by the
initiative process pursuant to Neb. Const. art. III, § 2, which provides in part: “The first power
reserved by the people is the initiative whereby laws may be enacted and constitutional
amendments adopted by the people independently of the Legislature.” We have repeatedly said
that the right of initiative is precious to the people and one which the courts are zealous to
preserve to the fullest tenable measure of spirit as well as letter. We conclude that in response to
our alternative writ, the Secretary has not shown cause why either the Constitutional Initiative,
the Regulatory Initiative, or the Tax Initiative should not be placed on the ballot. We therefore
vacate our alternative writ and by separate order issue a peremptory writ of mandamus ordering
the Secretary to place the Constitutional Initiative, the Regulatory Initiative, and the Tax
Initiative on the November 2020 ballot.
                                                                     WRIT OF MANDAMUS GRANTED.
       FUNKE, J., and WELCH, Judge, join in this opinion
       PAPIK, J., not participating.




                                                - 19 -
          CASSEL, J., concurring.
         In the lead opinion, I join the sections entitled “Nature of Case,” “Statement of Facts,”
and “Conclusion,” and the judgment of the court.
         The court’s decision today is dictated by the seven words of article III, § 2, of the
Nebraska Constitution stating, “Initiative measures shall contain only one subject.” That same
section of the state Constitution reserves the power of initiative to the people. While this court
has stated that the power of initiative must be liberally construed to promote the democratic
process, 1 it has also recognized that a procedural requirement found in the same section of the
state Constitution in which the people reserved to themselves the power of initiative serves to
define the scope of the initiative power. 2 This court must give “meaningful effect” to the
self-imposed limitation on that power. 3
         The words in a constitutional provision must be interpreted and understood in their most
natural and obvious meaning unless the subject indicates or the text suggests that they are used in
a technical sense. 4 It is also appropriate and helpful to consider the evil and mischief attempted
to be remedied, the objects sought to be accomplished, and the scope of the remedy its terms
imply. 5
         A purpose of these seven words is to avoid voter confusion and logrolling, which is the
practice of combining dissimilar propositions into one proposed amendment so that voters must
vote for or against the whole package even though they would have voted differently had the
propositions been submitted separately. 6 I believe all members of the court agree with this
purpose.
         Where the limits of a proposed law, having natural and necessary connection with each
other, and, together, are a part of one general subject, the proposal is a single and not a dual
proposition. 7 The controlling consideration in determining the singleness of a proposed
amendment is its singleness of purpose and the relationship of the details to the general subject. 8
The general subject is defined by its primary purpose. 9
         The proposed amendment to article III, § 24, of the Nebraska Constitution states in
relevant part, “This section shall not apply to any law . . . which provides for . . . all forms of
games of chance when such games of chance are conducted by authorized gaming operators
within a licensed racetrack enclosure.” Fundamentally, a majority of this court concludes that


1
    See Stewart v. Advanced Gaming Tech., 272 Neb. 471, 723 N.W.2d 65 (2006).
2
    See State ex rel. Lemon v. Gale, 272 Neb. 295, 721 N.W.2d 347 (2006).
3
    See id.
4
Id.
5
    See id.
6
    Christensen v. Gale, 301 Neb. 19, 917 N.W.2d 145 (2018).
7
Id.
8
 Id.
9
Id.


                                                 - 20 -
this language prescribes “what” (gaming) and “where” (racetracks), while our dissenting
colleagues view the words as dictating “what” (gaming) and “who” (racetrack hosts). But I do
not read “authorized gaming operators within a licensed racetrack enclosure” synonomously with
either existing licensees or existing racetracks. Further, I do not read any of my dissenting
colleagues to agree with the reasoning of the Secretary of State analyzing the Constitutional
Initiative, the Regulatory Initiative, and the Tax Initiative as a single proposal. Nor do I view any
member of this court as thinking it proper to consider, for purposes of article III, § 2, the effect of
adoption of the initiative upon tribal gaming.
         The primary purpose of the proposal is to provide another exception to the basic
prohibition of games of chance, lotteries, and gift enterprises under article III, § 24(1). The detail
of “where” is naturally and necessarily related to the “what.” Expansion of gaming presumes
some location. The racetrack limitation merely specifies the place. This dictates that the proposal
contains only one “subject” within the meaning of article III, § 2.
         That is all the Secretary of State was required to determine, and our scope goes no
further. The arguments for and against the wisdom and desirability of the proposal are for the
people of this state to decide. Because only one subject was specified in the Constitutional
Initiative, that proposal must go to the voters.
         I join the reasoning of my colleagues in the lead opinion regarding application of the
single subject rule to the Regulatory Initiative and the Tax Initiative.




                                                - 21 -
         HEAVICAN, C.J., STACY, and FREUDENBERG, JJ., dissenting.
         To the extent the plurality concludes there is just one subject presented in the
Constitutional Initiative, we respectfully disagree. Because we discern two separate subjects with
separate purposes, we conclude the initiative violates the single subject requirement of Neb.
Const. art. III, § 2. We would deny the writ and allow the Secretary of State to withhold the
Constitutional Initiative from the November 2020 ballot.
         A constitution represents the supreme written will of the people regarding the framework
for their government, and the people may amend their Constitution in any way they see fit,
provided the amendments do not violate the federal Constitution or conflict with federal statutes
or treaties. 1 In 1998, the people of Nebraska amended art. III, § 2, to add the requirement that
“[i]nitiative measures shall contain only one subject.” 2 The peoples’ power of initiative, and the
self-imposed single subject limitation on that power, are of equal constitutional significance. 3
Just as courts must respect and give effect to the power the people have reserved to themselves to
amend the constitution or enact legislation through initiative measures, courts must also give
meaningful effect to the single subject requirement in art. III, § 2.
         When analyzing the single subject requirement for voter initiatives under art. III, § 2, we
apply the natural and necessary connection test. 4 Under that test, the inquiry is whether all of the
provisions of an initiative have a “‘“natural and necessary connection with each other, and,
together, are a part of one general subject.”’” 5 When there are separate provisions in a proposed
constitutional amendment, they “must be closely related in purpose to be presented to the
electorate for a single vote.” 6 This is so because “[w]ithout a unifying purpose, separate
proposals in a ballot measure necessarily present independent and distinct proposals that require
a separate vote.” 7
         When analyzing the single subject requirement, we are mindful that its purpose is to
“avoid voter confusion and logrolling.” 8 We have described logrolling as “the practice of
combining dissimilar propositions into one proposed amendment so that voters must vote for or
against the whole package even though they would have voted differently had the propositions
been submitted separately.” 9 We also have described logrolling as “including favored but
unrelated propositions in a proposed amendment to ensure passage of a provision that might


1
    State ex rel. Johnson v. Gale, 273 Neb. 889, 734 N.W.2d 290 (2007).
2
    See 1997 Neb. Laws, L.R. 32CA.
3
    See, e.g., State ex rel. Lemon v. Gale, 272 Neb. 295, 721 N.W.2d 347 (2006) (right to initiative and
    resubmission clause limiting that right have equal constitutional significance).
4
    See Christensen v. Gale, 301 Neb. 19, 917 N.W.2d 145 (2018).
5
Id. at 32, 917 N.W.2d at 156.
6
    State ex rel. Loontjer v. Gale, 288 Neb. 973, 1000-01, 853 N.W.2d 494, 513 (2014).
7
Id. at 1003, 853 N.W.2d at 515.
8
    Christensen v. Gale, supra note 4, 301 Neb. at 31, 917 N.W.2d at 156.
9
    State ex rel. Loontjer v. Gale, supra note 6, 288 Neb. at 995, 853 N.W.2d at 510.


                                                   - 22 -
otherwise fail.” 10 Generally speaking, logrolling is criticized because it leads to the adoption of
measures which, when considered separately, do not enjoy true majority support, and it presents
voters with the “Hobson’s choice” of either choosing to vote for a measure they dislike in order
to secure passage of a measure they favor or, conversely, being forced to vote against a measure
they favor because it has been joined with a measure they disfavor. 11
         The plurality and dissenting opinions do not reach separate results because they disagree
on any of these fundamental principles of our constitutional single subject jurisprudence. Instead,
we reach different results because we have different views regarding the “subject” of the
initiative.
         We have observed that “whether a proposed amendment’s provisions deal with a single
subject matter depends on how narrowly or broadly the subject matter is defined.” 12
Consequently, the judicial exercise of defining the subject of a ballot initiative is a critical first
step. To do so, a court must discern the “primary purpose” 13 of the initiative.
         As it regards the Constitutional Initiative, the plurality appears to have accepted the
sponsors’ framing of the initiative’s primary purpose. The sponsors describe their objective as
amending the constitution to authorize “all forms of games of chance . . . within licensed
racetrack enclosures in the state.” Similarly, the plurality defines the subject of the Constitutional
Initiative as “ask[ing] voters if they want games of chance to be permitted within racetrack
enclosures.”
         We reject the notion that a sponsor’s articulation of an initiative’s purpose must control
the court’s definition of the initiative’s subject. To give meaningful effect to the single subject
requirement under art. III, § 2, courts cannot allow the general subject of a voter initiative
measure to be defined at such a high level of abstraction that the primary purpose of the single
subject requirement--to prevent logrolling--is frustrated.
         Courts and commentators alike have acknowledged the difficulty inherent in defining the
subject of voter initiatives, 14 and we do not intend to suggest there is a simple mathematical or
linguistic formula to correctly identify the subject of every initiative. Indeed, it has been
suggested that when applying single subject rules, neither judges nor scholars have been able to
define a “subject” with precision. 15
         We do not write separately to propose any new test for discerning the subject of an
initiative. Rather, we faithfully apply our precedent which states that “the general subject of a



10
Id.
11
     See Richard Briffault, The Single-Subject Rule: A State Constitutional Dilemma, 82 Alb. L. Rev. 1629
     (2019).
12
     State ex rel. Loontjer v. Gale, supra note 6, 288 Neb. at 1001, 853 N.W.2d at 514.
13
     Christensen v. Gale, supra note 4, 301 Neb. at 32, 917 N.W.2d at 156.
14
     See, e.g., Briffault, supra note 11.
15
     Robert D. Cooter & Michael D. Gilbert, A Theory of Direct Democracy and the Single Subject Rule,
     110 Colum. L. Rev. 687 (2010).


                                                    - 23 -
proposed ballot measure is defined by its primary purpose.” 16 When we review the
Constitutional Initiative through this lens, we discern more than one purpose, and thus more than
one subject.
        The primary purpose of the ballot initiative is to amend the constitution to authorize “all
games of chance” in Nebraska. This necessarily means it would authorize casino-style gaming. A
secondary purpose of the amendment is to restrict that expanded gaming to only “licensed
racetracks.” The plurality does not appear to disagree there are multiple proposals inherent in the
text of the initiative, but it concludes there is a natural and necessary connection between
authorizing expanded casino-style gaming on the one hand, and deciding where such expanded
gaming should be located on the other hand. If the purpose of the provision to restrict expanded
casino-style gaming to racetracks was only to identify a geographic location for such gaming, we
would agree with our colleagues.
        But the purpose of the provision restricting expanded casino-style gaming to “within
licensed racetracks” is not about geography. It is about money. This initiative does more than
just identify the location where expanded gaming will occur; it also limits the type of businesses
that can profit from hosting such gaming in Nebraska, and thus creates in licensed racetracks a
constitutionally protected monopoly on hosting expanded gaming. Hidden in the folds of the
question whether to authorize expanded casino-style gaming in Nebraska is the separate question
whether only racetracks should be given an exclusive constitutional right to host such gaming.
That separate question has neither a natural nor a necessary connection to whether expanded
casino-style gaming should be authorized in the first instance. It presents a separate subject
which, under art. III, § 2, must be put to the voters separately.
        Combining the proposal to authorize expanded gaming with the proposal to limit such
gaming to only licensed racetracks is a classic example of logrolling. Voters who may favor
expanded casino-style gaming but oppose allowing only licensed racetracks to host and thus
profit from such gaming are faced with an all or nothing proposition. Either they are forced to
vote for something they oppose in order to obtain passage of what they support or, conversely,
they are forced to vote against something they support in order to prevent passage of something
they oppose.
        The plurality finds a natural and necessary connection between expanded gaming and
racetracks, because one form of gaming (horseracing) is already authorized at racetracks.
Reasonable people can debate whether there is a natural connection between casino-style gaming
and horseracing. But we can conceive of no natural and necessary connection between the
proposal to authorize expanded casino-style gaming in Nebraska and the proposal to grant
racetracks the exclusive constitutional right to host and thus profit from that gaming. Just as the
favorable tax proposal in State ex rel. Loontjer v. Gale 17 was found to be a separate subject with
no natural and necessary connection to expanded horse wagering, the favorable racetrack
proposal here has no natural and necessary connection to expanded casino-style gaming. Simply


16
     State ex rel. Loontjer v. Gale, supra note 6, 288 Neb. at 1002, 853 Neb. at 514. Accord Christensen v.
     Gale, supra note 4.
17
     State ex rel. Loontjer v. Gale, supra note 6.


                                                     - 24 -
put, the Constitutional Initiative here violates the single subject requirement because it fails the
natural and necessary test, and is quintessential logrolling.
        We would hold that the Constitutional Initiative violates the single subject rule and would
find the Secretary of State has shown cause why the Constitutional Initiative should not be
placed on the November 2020 ballot.




                                               - 25 -